

	

		II

		109th CONGRESS

		1st Session

		S. 1180

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to reauthorize

		  various programs servicing the needs of homeless veterans for fiscal years 2007

		  through 2011, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Sheltering All Veterans Everywhere

			 Act or the SAVE

			 Reauthorization Act of 2005.

		2.FindingsCongress finds that—

			(1)homelessness is a

			 serious problem in the United States;

			(2)veterans, who

			 have served and defended this Nation, are especially at risk for

			 homelessness;

			(3)the Department of

			 Veterans Affairs estimates that more than 250,000 veterans are homeless on any

			 given night;

			(4)an estimated 1

			 out of every 3 homeless men served in the Armed Forces;

			(5)America’s

			 homeless veterans have served bravely in World War II, the Korean War, the Cold

			 War, the Vietnam War, and more recent efforts such as Operation Enduring

			 Freedom and Operation Iraqi Freedom;

			(6)male veterans are

			 twice as likely to become homeless compared to their non-veteran

			 counterparts;

			(7)female veterans

			 are almost 4 times as likely to become homeless than their non-veteran

			 counterparts;

			(8)it is imperative

			 that the United States Government provide homeless or at-risk veterans with the

			 services they need to prevent and end their homeless situations; and

			(9)the programs

			 reauthorized by this Act provide important housing and services to homeless

			 veterans and deserve to be reauthorized.

			3.Comprehensive

			 service programs

			(a)Amending the

			 structure by which grant and per diem grantees receive paymentSection 2012(a)(2) of title 38, United

			 States Code, is amended to read as follows:

				

					(2)The rate for per diem payments under

				paragraph (1) shall be the rate authorized for State homes for domiciliary care

				under section 1741(a)(1)(A) of this

				title.

					.

			(b)Authorization

			 of appropriations for the homeless providers grant and per diem

			 programSection 2013 of title

			 38, United States Code, is amended by adding at the end the following:

				

					(5)$200,000,000 for

				each of fiscal years 2006 through

				2011.

					.

			4.Homeless

			 veterans reintegration programs

			(a)Expansion to

			 include veterans at imminent risk for homelessnessSection

			 2021(a) of title 38, United States Code, is amended by inserting and

			 veterans who are at imminent risk of homelessness after to

			 expedite the reintegration of homeless veterans.

			(b)Authorization

			 of appropriationsSection

			 2021(e)(1) of title 38, United States Code, is amended by adding at the end the

			 following:

				

					(F)$50,000,000 for each of fiscal years

				2007 through

				2011.

					.

			5.Department of

			 veterans affairs outreach servicesSection 2022 of title 38, United States

			 Code, is amended—

			(1)in subsection

			 (a)—

				(A)by striking

			 including particular veterans and inserting the following:

			 “including—

					

						(1)particular

				veterans

						;

				and

				(B)by striking the

			 period at the end and inserting the following: “; and

					

						(2)members of the

				armed forces separating from active

				duty.

						;

				(2)in subsection

			 (b), by adding at the end the following:

				

					(7)Plans to provide

				information concerning homelessness, including risk factors, awareness

				assessment, and contact information for preventative assistance associated with

				homelessness.

					;

				and

			(3)in subsection

			 (e)(1)—

				(A)in subparagraph

			 (A), by striking and at the end;

				(B)in subparagraph

			 (B), by striking the period at the end and inserting ; and;

			 and

				(C)by adding at the

			 end the following:

					

						(C)provision of information concerning

				homelessness, including risk factors, awareness assessment, and contact

				information for preventative assistance associated with

				homelessness.

						.

				6.Treatment and

			 rehabilitation for seriously mentally ill and homeless veterans

			(a)Extension of

			 general treatment authorizationSection 2031(b) of title 38,

			 United States Code, is amended by striking 2006 and inserting

			 2011.

			(b)Extension of

			 additional services authorizationSection 2033(d) of title 38,

			 United States Code, is amended by striking 2006 and inserting

			 2011.

			7.Permanent

			 extension of authority of Secretary of Veterans Affairs to transfer properties

			 obtained through foreclosure of VA home mortgagesSection 2041 of title 38, United States

			 Code, is amended by striking subsection (c).

		8.Grant program

			 for homeless veterans with special needsSection 2061(c) of title 38, United States

			 Code, is amended by striking fiscal years 2003, 2004, and 2005

			 and inserting fiscal years 2005 through 2011.

		9.

			 Expanding eligibility for dental careSection 2062(b) of title 38, United States

			 Code, is amended—

			(1)in paragraph (2),

			 by striking , for a period of 60 consecutive days,; and

			(2)by striking

			 paragraph (3).

			10.Authorization

			 of appropriations for the homeless veteran service provider technical

			 assistance programSection

			 2064(b) of title 38, United States Code, is amended to read as follows:

			

				(b)Authorization

				of appropriationsThere are

				authorized to be appropriated $1,000,000 for each of fiscal years 2006 through

				2011 to carry out the programs under this

				section.

				.

		11.Annual report

			 on assistance to homeless veteransSection 2065(b) of title 38, United States

			 Code, is amended by adding at the end the following:

			

				(6)Information on

				the efforts of the Secretary to coordinate the delivery of housing and services

				to homeless veterans with other Federal departments and agencies,

				including—

					(A)the Department of

				Defense;

					(B)the Department of

				Health and Human Services;

					(C)the Department of

				Housing and Urban Development;

					(D)the Department of

				Justice;

					(E)the Department of

				Labor;

					(F)the Interagency

				Council on Homelessness; and

					(G)the Social

				Security

				Administration.

					.

		12.Advisory

			 committee on homeless veteransSection 2066 of title 38, United States

			 Code, is amended—

			(1)in subsection

			 (a)(3), by adding at the end the following:

				

					(E)The Executive

				Director of the Interagency Council on Homelessness (or a representative of the

				Executive Director).

					;

				and

			(2)in subsection

			 (d), by striking December 31, 2006 and inserting

			 September 30, 2011.

			13.Study on

			 military sexual trauma and homelessness

			(a)In

			 generalNot later than September 30, 2007, the Secretary of

			 Veterans Affairs shall submit a report containing the results of a study on the

			 intersection of military sexual trauma and homelessness and effective service

			 models for addressing trauma among homeless veterans to—

				(1)the Committee on

			 Armed Services of the Senate;

				(2)the Committee on

			 Veterans’ Affairs of the Senate;

				(3)the Committee on

			 Armed Services of the House of Representatives; and

				(4)the Committee on

			 Veterans’ Affairs of the House of Representatives.

				(b)ContentsThe

			 study required under subsection (a) shall include—

				(1)an examination of

			 a possible correlation between military sexual trauma and homelessness among

			 veterans;

				(2)a summary

			 description of effective service models for assembling various treatment

			 modalities and environments for treating homeless veterans who have experienced

			 military sexual trauma; and

				(3)an outcome

			 evaluation of the Seeking Safety treatment regime made available

			 by the Secretary to homeless female veterans.

				(c)FundingFrom

			 amounts appropriated for fiscal years 2006 and 2007 to the Department of

			 Veterans Affairs for medical services to veterans, the Secretary shall make

			 available such sums as may be necessary to conduct the study under subsection

			 (a).

			

